Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  May 15, 2020                                                                 Bridget M. McCormack,
                                                                                              Chief Justice

  159989                                                                             David F. Viviano,
                                                                                     Chief Justice Pro Tem

                                                                                   Stephen J. Markman
                                                                                        Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                Richard H. Bernstein
            Plaintiff-Appellee,                                                   Elizabeth T. Clement
                                                                                  Megan K. Cavanagh,
                                                                                                   Justices
  v                                                     SC: 159989
                                                        COA: 347765
                                                        Wayne CC: 13-007077-FC
  NASSER MOHAMAD BAZZI,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the May 30, 2019 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).

           CAVANAGH, J. (dissenting.)

         I respectfully dissent from this Court’s order denying defendant’s application for
  leave to appeal because defendant presented sufficient evidence to warrant a remand for a
  Ginther 1 hearing on his claim of ineffective assistance of counsel.

         In 2013, defendant was convicted after a jury trial of one count of first-degree
  criminal sexual conduct, MCL 750.520b(1)(a); two counts of second-degree criminal
  sexual conduct, MCL 750.520c(1)(a); and two counts of fourth-degree criminal sexual
  conduct, MCL 750.520e(1)(a), from charges stemming from the sexual abuse of his
  niece. His conviction was affirmed on appeal, and this Court denied his application for
  leave to appeal. People v Bazzi, 499 Mich 928 (2016). In 2018, defendant filed his first
  motion for relief from judgment. The trial court denied the motion, and the Court of
  Appeals denied defendant’s application for leave to appeal. Defendant now seeks leave
  to appeal in this Court.

         In his motion for relief from judgment, defendant contended, among other things,
  that his attorneys were ineffective for failing to request an interpreter on his behalf.

  1
      People v Ginther, 390 Mich 436 (1973).
                                                                                        2

Defendant asserts that his primary language is Arabic and that he did not fully understand
most of the trial proceedings, including plea negotiations. See People v Gonzalez-
Raymundo, 308 Mich App 175, 188 (2014) (“The lack of simultaneous translation
implicated defendant’s rights to due process of law guaranteed by the United States and
Michigan Constitutions.”).
                                                                                                              3

       In support, defendant submitted four affidavits, the results of an English
proficiency test, and the results of a polygraph examination. Two of the affidavits are
from defendant’s two trial attorneys; one of them avers that defendant’s English
comprehension “was very low,” and the other says that defendant’s English language
comprehension “may have been compromised.” Both state that they are not prepared to
say with certainty that defendant fully understood the consequences of going to trial or
his right to take the stand in his own defense. The polygraph examination results show
that the examiner believed that defendant was being truthful when he responded “no”
when asked whether he understood most of the trial because of language and whether his
attorney thoroughly explained the prosecutor’s plea offer.

       This was more than sufficient to warrant a Ginther hearing on defendant’s claim
of ineffective assistance of counsel. I would remand to the trial court to hold such a
hearing.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        May 15, 2020
       a0512
                                                                            Clerk